FILED
                             NOT FOR PUBLICATION                             OCT 13 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ABE WILLIAMS, Jr.,                                No. 06-16997

               Plaintiff - Appellant,             D.C. No. CV-02-00864-MCE

  v.
                                                  MEMORANDUM *
ARNOLD SCHWARZENEGGER, et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Morrison C. England, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       California state prisoner Abe Williams, Jr. appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action. We have jurisdiction



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument and therefore denies Williams’ request. See Fed. R. App. P.
34(a)(2).
under 28 U.S.C. § 1291. We review de novo a district court’s grant of summary

judgment, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and for an

abuse of discretion a denial of a motion to compel discovery, Hallett v. Morgan,

296 F.3d 732, 751 (9th Cir. 2002). We affirm.

      The district court properly granted summary judgment because Williams’

allegations that Defendants misapply various provisions of the California Penal

Code rest on erroneous interpretations of state law such that Williams has not

suffered any constitutional injury. See 42 U.S.C. § 1983; In re Dannenberg, 34

Cal. 4th 1061, 1079-80 (2005); In re Dayan, 231 Cal. App. 3d 184, 186-89 (1991).

      Moreover, to the extent Williams’ § 1983 action challenges prior parole

suitability decisions or would otherwise necessarily demonstrate the invalidity of

the duration of his confinement, it is barred by Heck v. Humphrey, 512 U.S. 477

(1994). See Wilkinson v. Dotson, 544 U.S. 74, 82 (2005).

      The district court did not abuse its discretion in denying Williams’ motion to

compel discovery. See Hallett, 296 F.3d at 751 (trial court’s broad discretion to

deny discovery “will not be disturbed except upon the clearest showing that [the]

denial of discovery result[ed] in actual and substantial prejudice to the complaining

litigant”) (internal quotation marks and citation omitted).

      Williams’ remaining contentions are unpersuasive.


                                           2                                   06-16997
We deny Williams’ motion for removal of the stay of proceedings as moot.

AFFIRMED.




                                 3                                 06-16997